Citation Nr: 0607701	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for residuals of a left wrist 
injury with degenerative joint disease from March 9, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for residuals of a left wrist injury, and assigned 
a noncompensable rating, effective from March 9, 2001.  The 
veteran appealed.  The case was remanded in February 2005 to 
address due process concerns and to develop additional 
evidence.

The RO, in an October 2002 rating decision, increased the 
rating to 30 percent, effective from March 9, 2001.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In addition, in a "Written Brief Presentation," the 
representative, citing AB, continued the veteran's appeal of 
the rating assigned for his left wrist injury with 
degenerative joint disease.  

The record raises the issues of entitlement to separate 
evaluation for a left thumb disorder secondary to left wrist 
injury residuals, and entitlement to a total disability 
evaluation on the basis of individual unemployability.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDING OF FACT

From March 9, 2001, residuals of a left wrist injury have not 
been manifested by unfavorable ankylosis.



CONCLUSION OF LAW

From March 9, 2001, a rating in excess of 30 percent for the 
veteran's residuals of left wrist injury with degenerative 
joint disease is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes (Codes) 5003, 5010, 5214, 5215 and 
5024 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326.  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a May 2001 letter, the RO provided the 
veteran with notice regarding such matters with regard to his 
claim for service connection.  In light of this notice, under 
a binding precedential opinion VAOPGCPREC 08-03; 69 Fed. Reg. 
25,180 (2004), VA has no duty under the VCAA to provide any 
further notice.  The Board notes in passing, however, that 
additional notice concerning the rating assigned was provided 
in the October 2002 statement of the case (SOC).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
and VA treatment records have been associated with the claims 
file.  All available identified private treatment records 
have been obtained, and there is no indication that any 
pertinent evidence was not received.  The claimant had VA 
[fee-basis] orthopedic examinations in May 2002 and June 
2005.  In a May 2001 letter, an October 2002 SOC, and in 
supplemental SOCs issued in March 2003 and September 2005, 
the RO advised the veteran what evidence VA had received.

Finally, to the extent that the lack of any necessary notice, 
or if any other omission constitutes failure to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, any such failure is harmless.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  VA's 
duties to notify and assist have been adequately fulfilled.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned following a grant of entitlement 
to service connection.  He continued his appeal after the RO 
assigned a higher rating, albeit effective from the same 
date.  The Board will consider the evidence for the entire 
period since the effective date of the grant of service 
connection, and will consider what rating is warranted 
throughout that period.

The RO has evaluated the veteran's left wrist injury 
residuals as 30 percent disabling under 38 C.F.R. § 4.71a, 
Codes 5010 and 5024.  See December 2003 rating decision.

Under Code 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Code 5003.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by a 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

There is no specific diagnostic code provision for the 
veteran's left wrist injury residuals.  VA regulations 
provide that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  Tenosynovitis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5024.

The veteran is right handed per a May 2002 fee basis 
examination.  A limitation of motion of the minor wrist is 
rated 10 percent when palmar flexion is limited in line with 
forearm, or when dorsiflexion is less than 15 degrees.  This 
is the maximum rating for limitation of wrist motion.  38 
C.F.R. § 4.71a, Code 5215.

Under Code 5214, a 20 percent evaluation may be assigned for 
favorable ankylosis of the minor wrist in 20 degrees to 30 
degrees dorsiflexion.  A 30 percent evaluation may be 
assigned under this diagnostic code for ankylosis of the 
minor wrist in any other position, except favorable; and a 40 
percent evaluation requires unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71.

Normal range of motion criteria for the wrist is illustrated 
as part of 38 C.F.R. § 4.71, Plate I.

Service medical records show complaints of left wrist pain 
and swelling in July 1951.  It was determined that the 
veteran had re-injured a preexisting wrist injury.  

August 2001 VA outpatient treatment records show that the 
veteran complained of left wrist pain, for which he had been 
prescribed Celebrex.  

A September 2001 VA left wrist X-ray revealed severe 
degenerative changes in the radio-carpal joint.  A November 
2001 VA outpatient treatment record shows that the veteran 
was fitted for a wrist splint.  

A March 2002 VA outpatient treatment record reports that the 
veteran's left wrist was manifested by marked swelling, 
tenderness, and decreased motion.

A May 2002 private left wrist X-ray report revealed 
progressive degenerative change and deformity.  No obvious 
subluxation was observed.  

In May 2002, the veteran was afforded a VA fee-basis 
orthopedic examination.  He indicated that he had constant 
left wrist pain and swelling, together with some numbness and 
tingling in his fingers.  He added that symptoms including 
weakness, stiffness, inflammation, instability, fatigue, and 
lack of endurance were also present.  The appellant also 
complained of problems associated with dropping things and 
the inability to carry heavy objects.  He informed the 
examiner that he could brush his teeth, dress himself, 
shower, cook, drive a car, but that he could not mow his lawn 
or vacuum.  He also mentioned that he had trouble buttoning 
shirts.  The examiner reported that the veteran was right-
handed.  The veteran indicated that he was retired.  

Examination showed that the left wrist appeared abnormal.  
Erythema, edema, and fusion in the radial aspect of the wrist 
joint were noted, together with abnormal movement and wrist 
weakness (3/5 strength).  Range of motion study showed 0 
degrees of dorsiflexion, 0 degrees of palmar flexion, 10 
degrees of radial deviation, and 30 degrees of ulnar 
deviation.  Motion was affected by pain.  Subjectively, the 
appellant had pain and swelling.  Objectively, he showed 
erythema, a bony abnormality, swelling, tenderness, and a 
decreased range of left wrist motion.  The examiner commented 
that the veteran had constant left wrist pain, with no flare-
ups.  The diagnosis was status post left wrist surgery with 
severe degenerative joint disease and deformity due to 
placing a rounded radioplaque device in the navicular region.  

A November 2004 VA medical record notes that the veteran was 
taking a narcotic-based pain medication for his left wrist 
pain.  The severity of the disability was described as being 
severe.  

A November 2004 letter from a private treating physician, Dr. 
Williams, indicates that the veteran had chronic left wrist 
ankylosis.  He added that the veteran had essentially no 
movement in terms of flexion, and only minimal extension.  

At his December 2004 video conference hearing, the veteran 
testified that his left wrist disorder had worsened, 
including increasing signs of contracture.  He added that he 
had essentially lost the use of his left hand, due to pain, 
swelling, and loss of motion.  

A June 2005 private X-ray report includes a diagnosis of 
intercarpal degenerative changes with scaphoid prosthesis.

The veteran was afforded a VA fee-basis examination in June 
2005.  He complained of constant pain and swelling, but 
without causing incapacitation.  The appellant complained of 
not being able to bend his wrist, thumb, or forefinger.  
Examination showed an abnormal appearing left wrist with 
swelling.  Range of motion showed left wrist dorsiflexion to 
5 degrees, palmar flexion to 15 degrees, radial deviation to 
10 degrees, and ulnar deviation to 5 degrees.  All range of 
motion movements were accompanied by pain.  Left wrist joint 
function was limited by pain after repetitive use, but not by 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner added that left wrist joint function was limited by 
0 degrees because there was no additional limitation.  

X-ray examination showed intercarpal degenerative changes 
with a scaphoid prosthesis and mild osteopenia.  Subjective 
factors were noted to include left wrist pain, and objective 
factors were reported to include swelling and a painful range 
of motion.  The examiner remarked that the veteran could not 
bend his left wrist due to pain.  

While a post operative scar, measuring about 8.3 centimeters 
(cm.) by 0.3 cm., was noted in the left wrist area the 
veteran did not complain of any symptoms resulting from this 
scar, and the examiner noted that the scar did not result in 
any functional impairment.  The scar was not tender, 
disfiguring, ulcerated, adhered, or unstable.  The examiner 
specifically commented that the severity of the veteran's 
left wrist disability was not equivalent to amputation of the 
left arm at the wrist.  

After reviewing the medical record, which included the above-
cited November 2004 VA (medical record) and private (letter) 
medical evidence, the physician who examined the veteran in 
June 2005 in an addendum, commented that the veteran's 
current left wrist disability was not equivalent to 
amputation of the left arm at the wrist due to the fact that 
he had minimal movement of the wrist and movement of the 
fingers.  

The same examiner supplied VA an additional addendum report 
in September 2005.  She noted reviewing the complete medical 
record.  She indicated, contrary to the November 2004 
findings supplied by Dr. Williams, that there was no 
ankylosis of the left wrist as there was movement detected on 
[June 2005] examination.  The physician added that the 
veteran could grasp and manipulate things with his left hand, 
though manipulation was limited.  The veteran's current 
ability to manipulate and grasp objects was judged to be 
better than if he was an amputee and using a prosthetic 
device.  

After considering all of the evidence of record, the Board 
finds that the veteran's left wrist disability does not 
warrant a rating in excess of 30 percent at any time from 
March 9, 2001.  The medical evidence of record fails to 
demonstrate that the criteria set out in 38 C.F.R. § 4.71a, 
Code 5214, and necessary for the assignment of a 40 percent 
rating, has been met.  Of particular note, while the range of 
motion of the veteran's left wrist is clearly limited, 
contrary to the statement supplied in November 2004 by a 
private physician, the left wrist is, according to the 
physician who examined the veteran in the course of his June 
2005 VA fee-basis examination (and later supplied two 
addendum reports), not ankylosed, and certainly not 
unfavorably ankylosed.  

In considering the veteran's claim for increase, the Board 
considered his complaints of pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While pain is a factor for consideration 
when rating motion of a joint, there is no evidence that 
objectively confirms functional loss due to pain beyond that 
contemplated by the rating currently assigned.  Although the 
examiner cited painful motion as an objective factor in the 
course of the June 2005 VA fee-basis examination, the left 
wrist was specifically not additionally limited by either 
repetitive use, fatigue, weakness, lack of endurance, or lack 
of incoordination.  Furthermore, the May 2002 VA fee-basis 
examiner specifically noted no findings of flare-ups.  Thus, 
the Board finds no basis on which to grant a higher 
evaluation under limitation of motion criteria due to pain.

Additionally, in regard to the above-discussed documented 
scar in the area of the veteran's left wrist, the Board 
points out that a separate rating can be assigned for such 
scars.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  
However, in this instance, as the scar was essentially 
asymptomatic on examination in June 2005, a separate rating 
is not appropriate in this case.  Also, the record is devoid 
of medical findings reflecting that the scar was shown to 
represent either functional or medical impairment.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

A rating in excess of 30 percent for residuals of left wrist 
injury with degenerative joint disease from March 9, 2001, is 
denied.  

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


